 

--------------------------------------------------------------------------------

SECURITY AGREEMENT




THIS SECURITY AGREEMENT (the "Agreement") made as of the 1st day of November,
2012, by and between EMERICHIP PHOENIX LLC, a Delaware limited liability
company, with offices at 3131 Elliott Ave., Suite 500, Seattle, WA 98121
(referred to in this Agreement as the "Debtor"), and KEYCORP REAL ESTATE CAPITAL
MARKETS, INC., an Ohio corporation, having an office and place of business at
8115 Preston Road, Suite 800, Dallas, Texas 75225 (referred to in this Agreement
as the "Secured Party").


The Debtor is indebted to the Secured Party in the amount of $4,080,000.00 in
connection with the financing of a certain skilled nursing facility known as
“Emeritus at Olive Grove”, FHA Project No. 123-22056, located in Phoenix,
Maricopa County, Arizona (referred to in this Agreement as the "Project").  The
indebtedness (which is referred to in this Agreement as the "Indebtedness") is
evidenced by a Deed of Trust Note dated of even date herewith, payable to the
order of the Secured Party (referred to in this Agreement as the "Note"), and is
secured by a Deed of Trust (the “Mortgage”) dated of even date herewith, and
recorded or to be recorded among the land records of Maricopa County,
Arizona.  The Mortgage securing the indebtedness is insured by the Secretary of
Housing and Urban Development (referred to in this agreement as the "Secretary")
under Section 232 pursuant to Section 223(f) of the National Housing Act, as
amended.


To further secure the repayment of the Indebtedness and at the request of the
Secured Party and the Secretary, the Debtor wishes to grant to the Secured
Party, pursuant to the Uniform Commercial Code as in effect in the State of
Arizona (referred to in this agreement as the "State") a security interest in
certain property related to the Project.  The parties also intend to set forth
in this instrument their agreement with respect to that security interest.


NOW, THEREFORE, in consideration of the foregoing and of the mutual promises set
forth below, and in further consideration of the sum of One Dollar ($1.00) and
other good and valuable consideration in hand paid by each party to the other,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.           Creation of Security Interest.


(a)           Granting Clause.  The Debtor hereby grants a security interest
(referred to in this Agreement as the “Security Interest”) to the Secured Party
in all property (referred to in this Agreement as the “Collateral”) which (i) is
owned by the Debtor or becomes the property of the Debtor hereafter and is used
in the operation of the Project, and/or (ii) is described in Exhibit “B”
attached to this Agreement; and/or (iii) is part of, attached to, or located on
the land and premises legally described in Exhibit “A” attached to this
Agreement.  Exhibits “A” and “B” are hereby incorporated into this Agreement by
reference.  The Security Interest is granted for the purpose of securing the
Indebtedness.


(b)           Warranty.  The Debtor warrants and represents to the Secured Party
that it owns the Collateral free and clear of any lien, security interest,
encumbrance, and other claim

Security Agreement
 
 

--------------------------------------------------------------------------------

 
--  2  --

of any kind, other than the Security Interest created by this Agreement, and has
the full power to grant the Security Interest; provided, however that this
warranty is subject to: (i) the rights of the lessor with respect to any
personal property or equipment leased by the Debtor; (ii) any security deposits,
accounts or monies in the custody of the Debtor or under its control which are
subject to the rights of third parties; and (iii) any account or deposit which
is subject to terms and conditions contained in special purpose escrow
agreements and other documents relating to the indebtedness.


(c)           Perfection.  The Debtor agrees to comply with all applicable laws
and requirements in order to grant to the Secured Party a valid, perfected first
lien in the Collateral, authorizes the Secured Party to file financing
statements pursuant to the Uniform Commercial Code which name the Debtor and
identify the Collateral in such places as are necessary and appropriate under
the Uniform Commercial Code, and upon request of the Secured Party, from time to
time execute and deliver to the Secured Party one or more financing statements
pursuant to the Uniform Commercial Code then in effect in the State, and any
other instruments reasonably required by the Secured Party in connection
herewith the filing of which is advisable, in the sole judgment of the Secured
Party, to perfect the Secured Party's Security Interest in the Collateral under
the laws of the United States, the State, or any other jurisdiction in which the
Secured Party shall determine such filings to be advisable.  The Debtor hereby
authorizes the Secured Party to execute and file, at any time and from time to
time, on behalf of the Debtor one or more financing statements with respect to
the Collateral, the filing of which is advisable, in the sole judgment of the
Secured Party including, especially, but without limitation, continuation
statements and statements reperfecting a security interest in any of the
Collateral where the financing statements with respect thereto had lapsed.  The
Debtor hereby irrevocably appoints the Secured Party as the Debtor's
attorney-in-fact to execute and file, from time to time, on its behalf, one or
more financing statements with respect to the Collateral and to execute such
other documents and instruments on behalf of the Debtor as the Secured Party, in
its sole judgment, shall deem necessary or desirable for the purposes of
effectuating this Agreement, such power being coupled with an interest and
irrevocable.  The Debtor agrees to notify the Secured Party prior to any change
in its mailing address or principal place of business, in order that a prompt
filing or refiling of any outstanding financing statements or other public
notices may be made, if necessary.  The Debtor further agrees to advise the
Secured Party promptly of any new facts which, to the best of its knowledge,
would adversely affect the priority of the Security Interest granted to the
Secured Party by this Agreement.


(d)           Proceeds, etc.  The Security Interest shall extend to and include
the proceeds of any Collateral and any property which the Debtor may receive on
account of any Collateral.


(e)           Costs and Expenses of Secured Party.  The Debtor agrees to pay any
and all fees, costs and expenses, of whatever kind and nature, which the Secured
Party may incur in filing any financing statements or other public notices, and
the charges of any attorneys whom the Secured Party may engage in preparing and
filing such documents, making title examinations and rendering opinion letters,
as well as all costs and expenses incurred by the Secured Party, including
reasonable attorney's fees and court costs in protecting, maintaining,
preserving, enforcing or foreclosing the Security Interest granted to the
Secured Party hereunder, whether

Security Agreement
 
 

--------------------------------------------------------------------------------

 
-- 3 --

through judicial proceedings or otherwise, or in defending or prosecuting any
actions or proceedings arising out of or relating to this transaction, promptly
after the Debtor shall have been notified by the Secured Party of the amount of
such fees, costs or expenses, together with interest thereon at the rate of ten
percent (10%) per annum until paid.


2.           Care of Collateral.  Unless specifically otherwise agreed by the
Secured Party in writing, the Debtor shall at its sole cost and expense:


(a)           Maintain possession of the Collateral on the Project premises
(which are described in Exhibit “A”) and not remove the Collateral from that
location.


(b)           Keep the Collateral separate and identifiable.


(c)           Maintain the Collateral in good repair and condition as the same
is as of the date hereof, as the same is when acquired, reasonable wear and tear
excepted, making replacements when and where necessary, and otherwise deal with
the Collateral in all such ways as are considered good practice by owners of
such property.


(d)           Use the Collateral lawfully and only as permitted by insurance
policies.


(e)           Permit the Secured Party to inspect the Collateral and any records
relating to the Collateral upon reasonable request and notice during normal
business hours.


(f)           Insure the Collateral for its full replacement value, subject to a
deductible of not more than the lesser of (i) $10,000 or (ii) one percent (1%)
of the Mortgage Loan (unless the Secured Party has given written approval of a
larger deductible) in the name of and with loss or damage payable to the Secured
Party, the Federal Housing Administration and the Debtor as their interests may
appear.  All such policies shall provide for not less than thirty (30) days
minimum written notice to the Secured Party of cancellation or material change.


(g)           Keep the Collateral free and clear of all liens and security
interests of others.


(h)           Pay, when due, all taxes, assessments and other charges lawfully
and validly levied or assessed upon the Collateral.


3.           Defense of Collateral.  The Debtor will promptly defend any
proceeding which may affect the Security Interest or the title to the
Collateral, and will reimburse the Secured Party for all costs and expenses
incurred by the Secured Party in connection with such defense.


4.           Charges, Liens and Encumbrances Affecting Collateral.  The Debtor
will pay when due all existing or future charges, liens, or encumbrances on and
all taxes and assessments now or hereafter imposed on or affecting the
Collateral.


5.           Remedies on Default.  In the event of a default, as defined in
Section 6:

Security Agreement
 
 

--------------------------------------------------------------------------------

 
--  4  --





(a)           The Secured Party may, at its option, declare the full principal
amount of the Indebtedness, and any interest accrued on that amount, to be
immediately due and payable; and
(b)           The Secured Party shall have all of the rights and remedies of a
Secured Party against the Collateral under the Uniform Commercial Code as in
effect in the State.


Without limitation of those rights and remedies, the Secured Party may, upon
written notice to the Debtor, take, and publicly or privately sell or convey
full right, title and interest in and to, the Collateral, or any part of it, in
the name of the Secured Party and/or its designees.  The Debtor hereby
constitutes and appoints the Secured Party as its true and lawful
attorney-in-fact, such power being coupled with an interest and irrevocable, to
assign and transfer its interest in any or all of the Collateral in the event of
a default.


(c)           The Debtor further specifically agrees that, in any exercise of
the rights of the Secured Party under this or any other instruments, any
combination or all of the property, rights or security given to secure the
Debtor’s indebtedness to the Secured Party may be offered for sale for one total
price, and the proceeds of any such sale accounted for in one account without
distinction between the items of security or without assigning to them any
proportion of such proceeds, the Debtor hereby waiving the application of any
doctrine of marshalling.


6.           Defaults.  For purposes of this Agreement, the Debtor shall be
deemed to be in default if:


(a)           The Debtor violates any provision of (i) the Note (which evidences
the Indebtedness); (ii) the Mortgage (which also secures the Indebtedness);
(iii) this Security Agreement; or (iv) any other instrument related to the
Indebtedness (which Note, Mortgage, Security Agreement and other instruments
related to the Indebtedness are hereinafter sometimes collectively referred to
as the “Security Documents”); provided, however, that an event of default shall
not occur unless such violations are not cured within applicable cure periods,
if any, as may be provided in said Security Documents;


(b)           There occurs any actual or threatened demolition of or injury or
waste to the Project premises, not covered by insurance, or not replaced or
restored by the Debtor, which may impair the value of the Collateral; or


(c)           A receiver is appointed for or a petition in bankruptcy is filed
by or against the Debtor, its successors or its assigns, which receiver or
involuntary bankruptcy petition is not removed, vacated or stayed within sixty
(60) days from the first date of appointment or filing thereof; or
(d)           The Debtor is dissolved and liquidation of the Debtor is commenced
in accordance with the Debtor's organizational documents and/or the law of the
State.


(e)           The Debtor changes its name or the jurisdiction in which it is
organized without the prior written consent of the Secured Party.

Security Agreement
 
 

--------------------------------------------------------------------------------

 
--  5   --





7.           No Waiver.  No failure on the part of the Secured Party to
exercise, and no delay on the part of the Secured Party in exercising, any right
or remedy under this Agreement shall operate as a waiver of that right or
remedy.  A single or partial exercise by the Secured Party of any right or
remedy under this Agreement shall not constitute an election of remedies by the
Secured Party or preclude any other or further exercise of that right or remedy
or the exercise of any other right or remedy.  The remedies provided in this
Agreement are not exclusive of any remedies provided by law.


8.           Priority of Remedies; Renewals and Extensions.  Neither the Debtor
nor any other persons interested in the Collateral or the proceeds of the
Collateral shall have any right to require the Secured Party first to resort to
or proceed personally against any other person or to proceed against any other
collateral security, or to give priority or preference to any item of
Collateral, or to proceed upon any guaranty prior to exercising its rights
hereunder.  No renewal or extension of the Indebtedness, no release or surrender
of any Collateral given as security for the Indebtedness, no release of any
obligor with respect to the Indebtedness, and no delay by the Secured Party in
enforcing the Indebtedness or exercising any right or power with respect to the
Indebtedness shall affect the Secured Party's rights with respect to the
Collateral.


9.           Termination.  This Agreement, and each of the rights and remedies
afforded to the Secured Party hereunder shall automatically terminate upon
payment of the Indebtedness in full in compliance with the provisions of the
Note.  Upon termination hereunder, the Secured Party hereby agrees to execute a
Termination Statement and any other documents reasonably necessary to terminate
this Agreement and release the Collateral from the Security Interest.


10.           Non-Recourse Obligation.  Notwithstanding any other provision
contained herein or in the Note, it is agreed that the execution of the Note
shall impose no personal liability upon the Debtor for payment of the
indebtedness evidenced thereby, and in the event of a default the Secured Party
shall look solely to the property subject to the Mortgage and this Security
Agreement and to the rents, issues and profits thereof in satisfaction of the
indebtedness evidenced by the Note and will not seek or obtain any deficiency or
personal judgment against the Debtor except such judgment as may be necessary to
foreclose or bar its interest in the property subject to the Mortgage and this
Security Agreement and all other property mortgaged, pledged, conveyed or
assigned to secure payment of the Note; provided, that nothing in this condition
and no action so taken shall operate to impair any obligation of the Debtor
under that certain Regulatory Agreement of even date herewith between the Debtor
and the Secretary.


11.           Terms.  Unless otherwise defined, all words used in this Agreement
shall have the meanings given them in the Uniform Commercial Code as in effect
in the State.


12.           Notices.  All notices, demands and communications between the
parties concerning this Agreement shall be in writing and shall be delivered, or
mailed by registered or certified mail with postage prepaid, or telegraphed,
addressed in each case as follows, and shall be deemed to have been given or
made when so delivered, deposited in the mail, or telegraphed:

Security Agreement
 
 

--------------------------------------------------------------------------------

 
--  6   --



If to the Debtor, to:
Emerichip Phoenix LLC
3131 Elliott Ave., Suite 500
Seattle, WA 98121
Attention: Eric Mendelsohn


If to the Secured Party, to:
KeyCorp Real Estate Capital Markets, Inc.
8115 Preston Road, Suite 800
Dallas, Texas 75225
Attention:  Loan Servicing Department


Either party, at any time, by written notice given to the other in accordance
with this Section, may designate a different address to which such
communications shall thereafter be directed.


13.           Rights of Secretary as Secured Party.


(a)           Contemporaneously herewith the Secretary and the Debtor have
executed the Regulatory Agreement, which Regulatory Agreement is hereby
incorporated by reference herein.


(b)           The Regulatory Agreement is incorporated in the Mortgage by
reference.  Under the terms of the Regulatory Agreement, the Secretary may
exercise certain rights in and to the Collateral prior to the assignment of the
Note, Mortgage, this Security Agreement and any other collateral documents which
have been executed and delivered to the Secretary as a condition precedent to
the Secretary's endorsement of the Note for mortgage insurance.


(c)           The Debtor and the Secured Party hereby agree that the Secretary
shall be an additional secured party under this Security Agreement together with
the Secured Party, as their interests may appear, and that the Secretary shall
be listed on the Uniform Commercial Code Financing Statements to be filed
contemporaneously herewith; provided, however, that nothing herein or in the
Uniform Commercial Code Financing Statements shall require the execution, now or
at any future time, of any amendment, extension, or other document by the
Secretary.
(d)           To the extent any party herein is required or desires to give
notice to the Secretary hereunder, such notice shall be delivered in accordance
with the provisions of Paragraph 12 hereof, as follows:


U.S. Department of Housing and Urban Development
Office of Healthcare Programs
451 Seventh Street, SW, Room 2247
Washington, DC 20410
Attention:  Section 232 Program Manager


14.           Miscellaneous.

Security Agreement
 
 

--------------------------------------------------------------------------------

 
--  7  --



(a)           This Agreement is intended to be supplemental to and not in
substitution or in derogation of any security agreement contained in the
Mortgage.  In the event of any conflict between this Agreement and the Mortgage,
the Mortgage shall be controlling.


(b)           In any instance where the consent or approval of the Secured Party
may be given or is required or any determination is to be rendered by the
Secured Party hereunder, the granting, withholding or denial of such consent or
approval and the rendering of such determination shall be made or exercised by
the Secured Party at its sole and exclusive option and in its reasonable
discretion.


(c)           It is understood and agreed that no judgment or decree which may
be entered on any debt secured or intended to be secured by the Mortgage shall
operate to abrogate or lessen the effect of this Agreement, but that this
Agreement shall continue in full force and effect until the payment and
discharge of the Indebtedness due under the Security Documents.


(d)           It is understood and agreed that the remedies granted to the
Secured Party herein shall not be deemed exclusive of any other remedies
possessed by the Secured Party under the Note, the Mortgage, any other of the
Security Documents or at law or in equity, but shall be deemed additional and
cumulative thereto.


(e)           This Agreement shall be governed by and construed in accordance
with the laws of the State.


(f)           All captions in this Agreement are for convenience only, and shall
not be considered in construing this Agreement.


(g)           Any reference in this Agreement to a “Section” shall be construed
as referring to a Section of this Agreement.


(h)           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns.


(i)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions, which shall remain in full force and effect.


(j)           This instrument contains the entire agreement between the parties
as to the rights granted and the obligations assumed in this instrument.  This
Agreement may be amended only by a subsequent written instrument signed by both
parties.




[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

Security Agreement
 
 

--------------------------------------------------------------------------------

 
--  8  --

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year hereinabove first written.




DEBTOR:
EMERICHIP PHOENIX LLC
a Delaware limited liability company




By: /s/ Eric Mendelsohn
                                                                  Eric
Mendelsohn
                                                                  Senior VP
Corporate Development










[SIGNATURES CONTINUE ON FOLLOWING PAGE]

Security Agreement
 
 

--------------------------------------------------------------------------------

 
--  9  --



SECURED PARTY:
KEYCORP REAL ESTATE CAPITAL MARKETS, INC.
an Ohio corporation




By:  /s/ Mary Ann Gripka
                  Mary Ann Gripka
                  Vice President


































Attachments
Exhibit “A” [Legal Description]
Exhibit “B” [Description of Collateral]

Security Agreement
 
 

--------------------------------------------------------------------------------

 
